DETAILED ACTION
The following is a final office action in response to applicant’s amendment filed on 01/26/2022 for response of the office action mailed on 10/28/2021.  Independent claims 1, 6, 11 and 16 are amended. Dependent claims 4, 9, 14 and 19 are cancelled. Therefore, claims 1-3, 5-8, 10-13, 15-18 and 20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Hong et al. (2018/0199315), Hong315 hereinafter, in view of  Hong et al. (2019/0268799),  Hong799 hereinafter, further in view of Wei et al. (2020/0252330), Wei hereinafter.

Re. Claims 1 and 11, Hong315 teaches a  communication method performed by a terminal communicating in a wireless communication system by using a plurality of radio link control (RLC) entities (Fig.2 & ¶0010- a method in which data is redundantly transmitted by a user equipment (UE) where dual connectivity is configured, including: receiving, from an base station, a radio resource control (RRC) message including configuration information for configuring redundant transmission in a packet data convergence protocol (PDCP) entity;…. when the instruction information instructs activation, a PDCP protocol data unit (PDU) in the PDCP entity and transmitting the copied PDCP PDU to different radio link control (RLC) entities (i.e., a plurality of RLC entities) to redundantly transmit the same data to a plurality of base stations. Also, see ¶0098 (S220/Fig.2) & ¶0100 (S240/Fig.2)) and a terminal (Fig.7) communicating in a wireless communication system by using a plurality of radio link control (RLC) entities (Fig.2 & ¶0010 - receiving, from an base station, a radio resource control (RRC) message including configuration information for configuring redundant transmission in a packet data convergence protocol (PDCP) entity;…. when the instruction information instructs activation, a PDCP protocol data unit (PDU) in the PDCP entity and transmitting the copied PDCP PDU to different radio link control (RLC) entities (i.e., a plurality of RLC entities) to redundantly transmit the same data to a plurality of base stations. Also, see ¶0098 (S220/Fig.2) & ¶0100 (S240/Fig.2)), the terminal comprising: a transceiver (Fig.7, 720/730); and at least one processor (Fig.7, 710) coupled with the transceiver and configured to: receive, from a base station, a radio resource control (RRC) message for configuring packet duplication for a radio bearer (Fig. 2 & ¶0010 - receiving, from an base station, a radio resource control (RRC) message including configuration information for configuring redundant transmission in a packet data convergence protocol (PDCP) entity; configuring the redundant transmission in the PDCP entity for one or more radio bearers. Also, see ¶0096 & ¶0097 along with Fig.2), and - 37 -0502-0641 (MN-201906-002-1-US0, SH-61431-US-SR) in case that packet data convergence protocol (PDCP) configuration information is included in the RRC message, configure a PDCP entity corresponding to the radio bearer based on the PDCP configuration information. (Fig. 2 & ¶0010 - receiving, from an base station, a radio resource control (RRC) message including configuration information for configuring redundant transmission in a packet data convergence protocol (PDCP) entity; configuring the redundant transmission in the PDCP entity for one or more radio bearers; receiving, from the base station, instruction information instructing whether a redundant transmission operation of the configured PDCP entity is activated; and copying, when the instruction information instructs activation, a PDCP protocol data unit (PDU) in the PDCP entity and transmitting the copied PDCP PDU to different radio link control (RLC) entities to redundantly transmit the same data to a plurality of base stations. That is, UE receives instruction from BTS for activating redundant transmission function for a specific radio bearer to perform PDCP redundant transmission based on receiving a configuration information for configuring redundant transmission in the PDCP entity in an earlier RRC message. See ¶0099 & ¶0100 along with Fig.2).
Yet, Hong315 does not expressly teach - 37 -0502-0641 (MN-201906-002-1-US0, SH-61431-US-SR) configure at least one RLC entity corresponding to the radio bearer based on the RRC message;
However, in the analogous art, Hong799 explicitly discloses configure at least one RLC entity corresponding to the radio bearer based on the RRC message (Fig. 1-2 & ¶0106 - UE may configure a plurality of RLC entities including a first radio link control (RLC) entity and a second RLC entity associated with one packet data convergence protocol (PDCP) entity based on the higher layer signaling (i.e., RRC, see ¶0057), and configure a logical channel associated with the first RLC entity and a logical channel associated with the second RLC entity to one medium access control (MAC) entity at step S220. Fig. 1-2 & ¶0107 - UE may configure a logical channel associated with the first RLC entity and a logical channel associated with the second RLC entity to the MAC entity.  Through this, the MAC entity may map data transmitted/received through one radio bearer to respective logical channels. Fig. 1-2 & ¶0121 - UE may configure the first RLC entity and the second RLC entity to be associated with one PDCP entity based on a radio bearer identifier).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hong315’s invention of a system and a method for controlling redundant data transmission in LTE-Advanced and 5G wireless communication system to include Hong799’s invention of a system and a method for transmitting buffer state report in next generation mobile communication network, because it enables a user equipment to be configured with carrier aggregation based on a single base station, to transmit data in duplicate, and to transmit a corresponding buffer status report in the next generation mobile communication network (NR).  (¶0001,  Hong799)
315 and Hong799 do not expressly teach wherein in case that a number of RLC entities associated with the radio bearer is changed based on the RRC message, the PDCP configuration information is included in the RRC message.
However, in the analogous art, Wei explicitly discloses  wherein in case that a number of RLC entities associated with the radio bearer is changed based on the RRC message, the PDCP configuration information is included in the RRC message.  (Fig. 1-9 & ¶0006 - The method comprises receiving, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity. The configuration indicates (i) an association between the PDCP entity and a plurality of RLC entities, each associated with one of the first and second cell groups, (ii) a first RLC entity in the plurality of the RLC entities associated with the first cell group to be a primary RLC entity, and (iii) a second RLC entity in the plurality of the RLC entities associated with the second cell group to be a secondary RLC entity. Fig. 1-9 & ¶0057 - A UE's PDCP entity may be configured with PDCP duplication by receiving the downlink RRC message transmitted by the base station.  Fig. 1-9 & ¶0062 - The process 300 may start in action 310 by determining the number of RLC entities associated with the PDCP entity before the PDCP entity submits the PDCP PDUs to the lower layer. The process 300 may determine, in action 320, whether the number of the RLC entities is greater than two. Fig. 1-9 & ¶0063 - When the process 300 determines that the number of the RLC entities is greater than two, the process 300 may submit, in action 330. Fig. 1-9 & ¶0064 - On the other hand, when the process 300 determines that the number of the RLC entities is not greater than two, the process 300 may submit, in action 340).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hong315’s invention of a system and a method for controlling redundant data transmission in LTE-Advanced and 5G wireless communication system  and  Hong799’s invention of a system and a method for transmitting buffer state report in next generation mobile 

 Re. Claims 2 and  12,  Hong315 , Hong799  and Wei teach claims 1 and 11 respectively.
Hong315 further teaches wherein the radio bearer includes a signaling radio bearer (SRB). (Fig. 4-6 & ¶0166 -  A NR RRC entity of a NR base station (or UE) generates a NR RRC message.  Next, the generated NR RRC message is transmitted through a NR-splitSRB1 to be transmitted to a radio link between the NR base station and a UE. ..  The NR RRC entity of the NR base station (or UE) may transmit the generated NR RRC message to a PDCP entity (upper L2 entity). Fig. 5 & ¶0247 - when LTE-NR dual connectivity is configured in a UE 510, a NR base station 550 may configure an SRB (for example, SRB1 type) capable of using both an LTE base station 500 and the NR base station 550 by the UE 510.  Setting of the SRB (a signaling radio bearer ..is referred to as NR-splitSRB1) capable of both the LTE base station 500 and the NR base station 550 may be configured through an RRC reconfiguration message).

Re. Claims 3  and  13,  Hong315  and Hong799 teach claims 2 and 12 respectively.
Yet, Hong315  and Hong799 do not expressly teach wherein the PDCP configuration information is included in the RRC message in case that two or more RLC entities associated with the signaling radio bearer are configured based on the RRC message.  
However, in the analogous art, Wei explicitly discloses wherein the PDCP configuration information is included in the RRC message in case that two or more RLC entities associated with the signaling radio bearer are configured based on the RRC message. (Fig. 1-9 & ¶0066 - A UE's PDCP entity may be configured with PDCP duplication based on the downlink RRC message transmitted by the base station to the UE.  The PDCP entity may also be configured with the association with the corresponding RLC bearer(s)…the base station may configure more than two RLC bearers to be associated with the PDCP entity.  …the base station may configure, via three RLC-BearerConfig IEs, a total of three RLC bearers to be associated with the PDCP entity. Fig. 1-9 & ¶0123 - all the implementations introduced within this disclosure may be applied by a PDCP entity, which may be associated with dedicated radio bearer (DRB) or signaling radio bearer (SRB), configured with PDCP duplication. That is, the DRBs mentioned above may be replaced by an SRB).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hong315’s invention of a system and a method for controlling redundant data transmission in LTE-Advanced and 5G wireless communication system  and  Hong799’s invention of a system and a method for transmitting buffer state report in next generation mobile communication network to include Wei’s invention of data transmission on evolved PDCP (Packet Data Convergence Protocol) duplication in the next generation wireless networks, because it provides an efficient PDCP duplication mechanism in achieving high reliability for Ultra Reliable Low Latency Communication (URLLC) service without reducing spectral efficiency. (¶0002-¶0004, Wei). 
Re. Claims 5 and  15,  Hong315,Hong799 and Wei  teach claims 1 and 11 respectively.
Yet, Hong315 and Wei do not expressly teach wherein the PDCP configuration information is included in SRB configuration information in the RRC message.
However, in the analogous art, Hong799 explicitly discloses wherein the PDCP configuration information is included in SRB configuration information in the RRC message.(Fig. 16-17 & ¶0356 - to configure/modify/release a radio bearer or add/modify/release a Scell and a cell group, an RRC connection reconfiguration message may include one or more of master cell group configuration information, secondary cell group configuration information, radio bearer configuration information… Fig. 16-17 & ¶0359 - The SRB configuration information (e.g. srb-ToAddMod) and the DRB configuration information (e.g. drb-ToAddMod) may include PDCP configuration information.  … RRC signaling information may be design for a higher layer configuration (e.g., bearer configuration including PDCP and SDAP) and a lower layer configuration (e.g., MCG/SCG configuration including RLC and MAC) individually in radio bearer configuration information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hong315’s invention of a system and a method for controlling redundant data transmission in LTE-Advanced and 5G wireless communication system and Wei’s invention of data transmission on evolved PDCP (Packet Data Convergence Protocol) duplication in the next generation wireless networks to include Hong799’s invention of a system and a method for transmitting buffer state report in next generation mobile communication network, because it enables a user equipment to be configured with carrier aggregation based on a single base station, to transmit data in duplicate, and to transmit a corresponding buffer status report in the next generation mobile communication network (NR).  (¶0001,  Hong799)






Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong315,   in view of Xiao et al. (2021/0144583), Xiao hereinafter, further in view of Wei.

Re. Claims 6 and 16, Hong315 teaches a communication method performed by a base station communicating in a wireless communication system by using a plurality of radio link control (RLC) entities (Fig. 3 & ¶0010 - a method in which data is redundantly transmitted by a user equipment (UE) where dual connectivity is configured, including: receiving, from an base station, a radio resource control (RRC) message including configuration information for configuring redundant transmission in a packet data convergence protocol (PDCP) entity;…. when the instruction information instructs activation, a PDCP protocol data unit (PDU) in the PDCP entity and transmitting the copied PDCP PDU to different radio link control (RLC) entities (i.e., a plurality of RLC entities) to redundantly transmit the same data to a plurality of base stations. Also, see ¶0107-¶0109 (S310/Fig.3) & ¶0110 (S320/Fig.3)) and  a base station (Fig.8) communicating in a wireless communication system by using a plurality of radio link control (RLC) entities (Fig. 3 & ¶0010 - a method in which data is redundantly transmitted by a user equipment (UE) where dual connectivity is configured, including: receiving, from an base station, a radio resource control (RRC) message including configuration information for configuring redundant transmission in a packet data convergence protocol (PDCP) entity;…. when the instruction information instructs activation, a PDCP protocol data unit (PDU) in the PDCP entity and transmitting the copied PDCP PDU to different radio link control (RLC) entities (i.e., a plurality of RLC entities) to redundantly transmit the same data to a plurality of base stations. Also, see ¶0107-¶0109 (S310/Fig.3) & ¶0110 (S320/Fig.3)), the base station comprising : a transceiver (Fig.8, 820/830); and at least one processor (Fig.8, 810) coupled with the transceiver and configured to: transmit, to a terminal, a radio resource control (RRC) message for configuring packet duplication for a radio bearer (Fig. transmitting, to the UE, an RRC message including configuration information for configuring redundant transmission in a PDCP entity of the UE for one or more radio bearers;), wherein ……the RRC message includes packet data convergence protocol (PDCP) configuration information for a PDCP entity corresponding to the radio bearer based on information about the at least one RLC entity related to the radio bearer (Fig. 3 & ¶0011 - transmitting, to the UE, an RRC message including configuration information for configuring redundant transmission in a PDCP entity of the UE for one or more radio bearers; and redundantly receiving data copied in the PDCP entity of the UE and transmitted, through an RLC entity of the base station and an RLC entity of another base station configuring dual connectivity for the UE, when the instruction information instructs activation. Fig. 3 & ¶0097 - The UE in which dual connectivity is configured may enable the PDCP entity to receive the RRC message including configuration information for configuring redundant transmission from the base station. Fig. 3 & ¶0098 - In operation S220, the UE may perform an operation of configuring redundant transmission in the PDCP entity for one or more radio bearers.   …… UE may configure the two RLC entities associated with the PDCP entity in which PDCP redundant transmission is configured).
Yet, Hong315 does not expressly teach transmit, to the terminal, a medium access control (MAC) control element (CE) for controlling activation or deactivation of at least one RLC entity configured based on the RRC message.
However, in the analogous art, Xiao explicitly discloses  transmit, to the terminal, a medium access control (MAC) control element (CE) for controlling activation or deactivation of at least one RLC entity configured based on the RRC message. (Fig.1-9  & ¶0062 - When receiving the Activation/Deactivation MAC CE, the UE activates/deactivates PDCP packet duplication for all the packet duplication bearers and packet duplication split bearers. Fig.1-9  & ¶0064 - indication information can be bearer identifiers or logical channel identifiers or a bitmap corresponding to bearers ….each bit in the bitmap corresponds to a logical channel associated with one packet duplication bearer or a logical channel associated with a packet duplication split bearer; when a corresponding bit in the bitmap is 0, it indicates that PDCP packet duplication for a corresponding bearer is deactivated; when the corresponding bit in the bitmap is 1, it indicates that the PDCP packet duplication for the corresponding bearer is activated;..…  The above disclosure is similar to instant application at least in ¶0097. Fig.1-9 & ¶0084 -  when receiving an Activation/Deactivation MAC CE, UE deactivates an SCG or a logical channel corresponding to the SCG or an RLC entity corresponding to the SCG.  In other words, a PDCP entity transmits a PDCP PDU to a logical channel corresponding to an MCG or an RLC entity corresponding to the MCG or the MCG.  For example, when receiving an Activation/Deactivation MAC CE, UE deactivates an MCG or a logical channel corresponding to the MCG or an RLC entity corresponding to the MCG .  In other words, a PDCP entity transmits a PDCP PDU to a logical channel corresponding to an SCG or an RLC entity corresponding to the SCG or the SCG. Fig.1-9 & ¶0087 - a data transmission configuration is received through RRC signaling, the data transmission configuration indicating whether the data is to be transmitted by the RLC entity or the logical channel corresponding to the MCG or the SCG in a packet duplication deactivated state.  The data is transmitted by the RLC entity or the logical channel corresponding to the MCG or the SCG according to the data transmission configuration. That is, UE receives the instruction for deactivation of a logical channel corresponding to  MCG or SCG or deactivation of an RLC entity corresponding either to MCG or  SCG thru MAC CE based on the data transmission configuration received thru RRC signaling as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hong315’s invention of a system and a method for controlling redundant data transmission in LTE-Advanced and 5G wireless communication system to include Xiao’s invention of a system and a method for transmitting data in a packet duplication activated/deactivated 
Even though, Hong315 teaches wherein ……….,the RRC message includes packet data convergence protocol (PDCP) configuration information for a PDCP entity corresponding to the radio bearer based on information about the at least one RLC entity related to the radio bearer, Hong315 and Xiao do not expressly teach the claimed feature “in case that a number of RLC entities associated with the radio bearer is changed based on the RRC message“, however, in the analogous art, Wei explicitly discloses  wherein, in case that a number of RLC entities associated with the radio bearer is changed based on the RRC message, the RRC message includes packet data convergence protocol (PDCP) configuration information for a PDCP entity corresponding to the radio bearer based on information about the at least one RLC entity related to the radio bearer. (Fig. 1-9 & ¶0006 - The method comprises receiving, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity. The configuration indicates (i) an association between the PDCP entity and a plurality of RLC entities, each associated with one of the first and second cell groups, (ii) a first RLC entity in the plurality of the RLC entities associated with the first cell group to be a primary RLC entity, and (iii) a second RLC entity in the plurality of the RLC entities associated with the second cell group to be a secondary RLC entity. Fig. 1-9 & ¶0057 - A UE's PDCP entity may be configured with PDCP duplication by receiving the downlink RRC message transmitted by the base station.  Fig. 1-9 & ¶0062 - The process 300 may start in action 310 by determining the number of RLC entities associated with the PDCP entity before the PDCP entity submits the PDCP PDUs to the lower layer. The process 300 may determine, in action 320, whether the number of the RLC entities is greater than two. Fig. 1-9 & ¶0063 - When the process 300 determines that the number of the RLC entities is greater than two, the process 300 may submit, in action 330. Fig. 1-9 & ¶0064 - On the other hand, when the process 300 determines that the number of the RLC entities is not greater than two, the process 300 may submit, in action 340).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hong315’s invention of a system and a method for controlling redundant data transmission in LTE-Advanced and 5G wireless communication system  and  Xiao’s invention of a system and a method for transmitting data in a packet duplication activated/deactivated state in a dual-connectivity mode or in a carrier aggregation mode supporting packet duplication to include Wei’s invention of data transmission on evolved PDCP (Packet Data Convergence Protocol) duplication in the next generation wireless networks, because it provides an efficient PDCP duplication mechanism in achieving high reliability for Ultra Reliable Low Latency Communication (URLLC) service without reducing spectral efficiency. (¶0002-¶0004, Wei). 

Re. Claims 7 and  17,  Hong315 ,  Xiao and Wei  teach claims 6 and 16 respectively.
Hong315 further teaches wherein the radio bearer includes a signaling radio bearer (SRB). (Fig. 4-6 & ¶0166 -  A NR RRC entity of a NR base station (or UE) generates a NR RRC message.  Next, the generated NR RRC message is transmitted through a NR-splitSRB1 to be transmitted to a radio link between the NR base station and a UE. ..  The NR RRC entity of the NR base station (or UE) may transmit the generated NR RRC message to a PDCP entity (upper L2 entity). Fig. 5 & ¶0247 - when LTE-NR dual connectivity is configured in a UE 510, a NR base station 550 may configure an SRB (for example, SRB1 type) capable of using both an LTE base station 500 and the NR base station 550 by the UE 510.  Setting of the SRB (a signaling radio bearer ..is referred to as NR-splitSRB1) capable of both the LTE base station 500 and the NR base station 550 may be configured through an RRC reconfiguration message).
Re. Claims 8  and  18,  Hong315, Xiao and Wei teach claims 7 and 17 respectively.
Yet, Hong315  and  Xiao  do not expressly teach wherein the PDCP configuration information is included in the RRC message in case that two or more RLC entities associated with the signaling radio bearer are configured based on the RRC message. 
However, in the analogous art, Wei explicitly discloses wherein the PDCP configuration information is included in the RRC message in case that two or more RLC entities associated with the signaling radio bearer are configured based on the RRC message. (Fig. 1-9 & ¶0066 - A UE's PDCP entity may be configured with PDCP duplication based on the downlink RRC message transmitted by the base station to the UE.  The PDCP entity may also be configured with the association with the corresponding RLC bearer(s)…the base station may configure more than two RLC bearers to be associated with the PDCP entity.  …the base station may configure, via three RLC-BearerConfig IEs, a total of three RLC bearers to be associated with the PDCP entity. Fig. 1-9 & ¶0123 - all the implementations introduced within this disclosure may be applied by a PDCP entity, which may be associated with dedicated radio bearer (DRB) or signaling radio bearer (SRB), configured with PDCP duplication. That is, the DRBs mentioned above may be replaced by an SRB).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hong315’s invention of a system and a method for controlling redundant data transmission in LTE-Advanced and 5G wireless communication system and Xiao’s invention of a system and a method for transmitting data in a packet duplication activated/deactivated state in a dual-connectivity mode or in a carrier aggregation mode supporting packet duplication to include Wei’s invention of data transmission on evolved PDCP (Packet Data Convergence Protocol) duplication in the next generation wireless networks, because it provides an efficient PDCP duplication mechanism in achieving high reliability for Ultra Reliable Low Latency Communication (URLLC) service . 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong315, in view of  Xiao, in view of Wei,  further in view of Hong799.

Re. Claims 10  and  20,  Hong315 , Xiao and Wei  teach claims 6 and 16 respectively.
Yet, Hong315,  Xiao and Wei do not expressly teach wherein the PDCP configuration information is included in SRB configuration information in the RRC message.
However, in the analogous art, Hong799 explicitly discloses wherein the PDCP configuration information is included in SRB configuration information in the RRC message. (Fig. 16-17 & ¶0356- to configure/modify/release a radio bearer or add/modify/release a Scell and a cell group, an RRC connection reconfiguration message may include one or more of master cell group configuration information, secondary cell group configuration information, radio bearer configuration information… Fig. 16-17 & ¶0359 - The SRB configuration information (e.g. srb-ToAddMod) and the DRB configuration information (e.g. drb-ToAddMod) may include PDCP configuration information.  … RRC signaling information may be design for a higher layer configuration (e.g., bearer configuration including PDCP and SDAP) and a lower layer configuration (e.g., MCG/SCG configuration including RLC and MAC) individually in radio bearer configuration information).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hong315’s invention of a system and a method for controlling redundant data transmission in LTE-Advanced and 5G wireless communication system and Xiao’s invention of a system and a method for transmitting data in a packet duplication activated/deactivated state in a dual-connectivity mode or in a carrier aggregation mode supporting packet duplication and Wei’s invention of data transmission on evolved PDCP (Packet Data Convergence Protocol) duplication in the next generation wireless networks to include Hong799’s invention of a system and a method for transmitting buffer state report in next generation mobile communication network, because it enables a 799)

Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 6,  11 and  16.
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.

Regarding arguments in page  7 for independent claims 1, 6, 11 and 16,  applicant argues that the amended limitation as submitted on 01/26/2022, for example, the limitation,  “wherein in case that a number of RLC entities associated with the radio bearer is changed based on the RRC message, the PDCP configuration information is included in the RRC message“, is not expressly taught either by Hong315, Hong799 , Xiao or Lu.  Examiner agrees, however, in the analogous art, Wei (2020/0252330) discloses the aforesaid limitation as mentioned in §103 rejection. For example, Wei discloses  a  method comprises receiving, from a base station, through radio resource control (RRC) signaling, a configuration for a PDCP entity. The configuration indicates (i) an association between the PDCP entity and a plurality of RLC entities, each associated with one of the first and second cell groups, (ii) a first RLC entity in the plurality of the RLC entities associated with the first cell group to be a primary RLC entity, and (iii) a second RLC entity in the plurality of the RLC entities associated with the second cell group to be a secondary RLC entity. See ¶0006 along with Fig. 1-9. Wei, further, discloses that a user terminal’s/equipment’s (UE’s) PDCP entity may be configured with PDCP duplication by receiving the downlink RRC message transmitted by the base station.  See ¶0057 along with Fig. 1-9. Wei continues in figure 3, for example, the process 300 may start in action 310 by determining the number of RLC entities associated with the PDCP entity before the PDCP entity submits the PDCP PDUs to the lower layer. The process 300 may determine, in action 320, whether the number of the RLC entities is greater than two…. When the process 300 determines that the number of the RLC entities is greater than two, the process 300 may submit, in action 330.. On the other hand, when the process 300 determines that the number of the RLC entities is not greater than two, the process 300 may submit, in action 340. See ¶0062-¶0063 along with Fig.3.

For these reasons, it is maintained that independent claims 1 and 11 are unpatentable over Hong315, in view of Hong799, further in view of Wei.

For similar reasons, it is maintained that independent claim 6 and 16 are unpatentable over Hong315, in view of Xiao, further in view of Wei.

As all other dependent claims depend either directly or indirectly from the independent claims 1, 6,  11 and 16,   similar rationale also applies to all respective dependent claims.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/M.S.C./Examiner, Art Unit 2467                                                                                                                                                                                                                   
/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467